Detailed Action1
Election/Restriction
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group II, claims 10-15, in the reply filed on March 30, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 10 is objected to because of an informality: the word “bod” in line 5 should be changed to “body”. Claims 14 and 15 are objected to because of an informality: the phrase “are the same” should be changed to “is the same”. Claim 14 also recites “is an arc-shaped”. This should be changed to “is arc-shaped” or “is an arc-shape”.   Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites calculating a hanging position according to a centroid position of the first entity and calculating a center position of the surface of the first entity, when the first entity is in a hanging status, a first included angle is formed by a connecting direction of the hanging position and the centroid position and a connecting direction of the center position and the centroid position. This limitation is confusing because it is unclear how the angle is formed by the connection directions. For purposes of examination, this limitation will be interpreted to mean that a first angle is formed between lines that connect the center position and the centroid position and the hanging position and the centroid position, and another line. Further, it is unclear if the clause “when the first entity is in a hanging status” is referring to the previous clause, the subsequent clause, or both. 
Claim 10 recites assembling the first latching member and the second latching member, when the first latching member and the second latching member are in an assembling status, the first entity is utilized the headend as a rotation center to rotate an angle formed by a second included angle to drive the first latching member to engage with the second latching member.  It is unclear if the clause “when the first latching member and the second latching member are in an assembling status” is referring to the previous clause, the subsequent clause, or both. Further, the phrase “the first entity is utilized the headend as a rotation center” is awkwardly written so as to be confusing as to what is being claimed.
Claim 12 recites the headend abuts against the second inner side of the second convex portion, and the first latching member and the second latching member are in the assembling status. This claim is awkwardly written so as to be confusing as to its scope and intention. For purposes of examination, this will be interpreted to mean “the headend abuts against the second inner side of the second convex portion when the first latching member and the second latching member are in the assembling status”. Further, there is insufficient antecedent basis for the second inner side.
Claim 13 recites the first entity is utilized the headend as the rotation center. The phrase “is utilized the headend” is confusing such that it is unclear what the scope of the claim is. 
Claims 11 and 14-15 are rejected for depending from claim 10.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0318667 (“Derelov”), USPGPub No. 2003/0024200 (“Moriau”), GB2225404 (“Corlett”), and USPGPub No. 2020/0376685 (“Baker”).
Regarding claim 10, Derelov teaches a method for assembling a joint structure (paras. [0002] & [0007]). Claim 10 recites calculating a hanging position. Derelov teaches to lift one of the components 1 via device 52 such that at least a portion of the component is hanging downward from the device 52, and, the component 1 is held at a predetermined angle with respect to the other component 2 (figs. 3b & 4, paras. [0067]-[0070]). Since Derelov teaches this method can be carried out via an automated robot (paras. [0070] & [0107]), the movements of the robot will be calculated/determined in order to grip the component at a desired position (which can be interpreted as the hanging position) and to position the component at the predetermined angle (which can also be interrupted as the hanging position). 
Derelov fails to explicitly teach the joint structure including a first latching member and a second latching member, the first latching member including a first main body, a headend extending from the first main body, and a first convex portion extending from the first main bod, the second latching member including a second main body, a second convex portion extending from the second main body, and a third convex portion extending from the second main body. However, this would have been obvious in view of Moriau.
Moriau is directed to a joint structure that is connected by turning/rotating one of the components (figs. 2-4 & 11, paras. [0059], [0062] & [0082]). Moriau teaches the joint structure including a first latching member (element 4 of fig. 11) and a second latching member (element 5 of fig. 11), the first latching member including a first main body (8), a headend (element 53 of fig. 11, para. [0082]) extending from the first main body (fig. 11), and a first convex portion (12) extending from the first main body (fig. 11), the second latching member including a second main body (8), a second convex portion (i.e. the upper lip 22 comprising convex surface 18) extending from the second main body (fig. 11, para. [0082]), and a third convex portion (i.e. lower lip 23 comprising curved surface 14) extending from the second main body (fig. 11). Even though surface 14 could be interpreted as concave because the surface curves inward, since Applicant’s disclosure teaches the third convex portion 33 comprising an inwardly curved surface 331 and no outwardly curved surface (fig. 3 of Applicant’s originally filed figures), the portion 23 of Moriau reads on the broadest reasonable interpretation of a convex portion. The examiner notes that the second and third convex portions can be reversed such that portion 22 of Moriau is the third convex portion and portion 23 is the second convex portion.
In this case, both Derelov and Moriau teach to connect panels by rotating one of the panels with respect to the other. However, one of skill in the art appreciates that there are various connection structures that require rotation. Moriau teaches one such structure wherein the joint comprises numerous convex portions and a headend portion. Since the panels of both Derelov and Moriau are attached in similar ways, e.g. by inserting the joint of one component into the other and then rotating the one component, it would be predictable to substitute the joint structure of Derelov for the joint structure of Moriau.
Claim 10 also recites assembling the first latching member and the second latching member, when the first latching member and the second latching member are in an assembling status, the first entity is utilized the headend as a rotation center to rotate an angle formed by a second included angle to drive the first latching member to engage with the second latching member. This limitation is the natural logical result of the above modification. Moriau teaches to connect the panels by bringing the headend 53 in position with respect to portion 54, and, then rotating the panel with the headend a predetermined number of degrees in order to secure the panels (fig. 11, para. [0082]). Thus, the first entity, and specifically the headend portion, is utilized to create a rotation center by contact of headend 53 with portion 54.
Derelov et al. fail to explicitly teach installing the first latching member in the first installed position and installing the second latching member in the second installed position. However, this would have been obvious in view of Corlett.
Corlett is directed to a joint for panels, which can be made of various materials such as wood (pages 1 & 5, wherein all references to Corlett are directed to the document submitted herewith). Corlett teaches to connect male and female portions of the joint to respective edges of two panels, and then to connect the male and female joints to each other (fig. 1, pages 2-3). The male and female joints can be connected in a variety of ways, for example a tongue can be glued and/or fastened in a recess at the edge of the panels, or the joints can comprise a recess to receive the edges (figs. 1-3, pages 2-4).  
In this case, Derelov et al. teaches to connect two panels via male and female joints at the edges of the panels. Corlett teaches one of skill in the art that it is known and predictable for male and female joints to be attached to edges of panels instead of integral with the panels. Attaching joints to the panels can allow the materials of the panels and joints to be different and dependent on the desired properties of each, and, allow for potentially less complex panel manufacturing processes (for example the joints can be molded instead of machined into wood panels). Thus, it would be obvious to modify Derelov et al. such that the joint halves are separate from the panels that are attached to edges of the panels. 
Claim 10 also recites calculating a first installed position of the first latching member and a second installed position of the second latching member, wherein the first installed position is located on a surface of a first entity, and the second installed position is located on a surface of a second entity. Since no mathematical formula or algorithm is given in Applicant’s specification to calculate the installed positions, the broadest reasonable interpretation of calculating the installed positions includes determining by reasoning, experience, or common sense. Thus, determining to install the latching members on the connecting edges of the first and second entities reads on calculating a first installed position of the first latching member and a second installed position of the second latching member because one of skill in the art will appreciate that some reason/logic went in to choosing the specific edges/surfaces that the joint portions are attached to. 
Derelov et al. fail to explicitly teach calculating the hanging position according to a centroid position of the first entity and calculating a center position of the surface of the first entity. However, this would have been obvious in view of Baker.
Baker is directed to connecting two plate-shaped objects (paras. [0002]-[0003] & [0028]). One of the robots holds member 102 in position based on a determined centroid of the member (para. [0029]). Baker further teaches that it is known for a robot to secure a plate at its center to enable balanced movement (para. [0034]). The centroid and center of the plates can be determined by an image sensor that determines the edges and corners of the plate to estimate a center and centroid (paras. [0029] & [0050]). 
In this case, both Derelov et al. and Baker are directed to connecting a first plate/panel with another by use of a robot to position the first plate/panel. Derelov teaches the gripper of the robot to be centered with respect to a center line of the panel (fig. 3A), wherein the center line is also central to the surface of the panel. Baker teaches one of skill in the art that it is predictable to determine a centroid and center of a panel by using an image sensor to determine the corners and edges of the panel and then calculating the centroid and center line, and to grip the panel by the robot with respect to the calculated centroid. Thus, to ensure the panel is balanced by the robot gripper of Derelov, it would be obvious to modify Derelov et al. such that the centroid and center line of the panel is calculated for a major surface of the panel, for example by using an image sensor, and to use the centroid and center line to grip the panel at a predetermined position along the center line with respect to the centroid. 
Claim 10 further recites when the first entity is in a hanging status, a first included angle is formed by a connecting direction of the hanging position and the centroid position and a connecting direction of the center position and the centroid position. As detailed above, Derelov et al. determines a position of the robot gripper on a major surface of the panel, i.e. hanging position, by calculating a centroid position and center line position on the major surface of the panel that the robot gripper is configured to attach to. Thus, when in the hanging status as illustrated in fig. 3B of Derelov, a line on the major surface of the panel that connects the centroid position, the center position, and the hanging position forms the angle Y with the horizontal axis.
Claim 11 recites the second included angle is the complementary angle of the first included angle. When interpreting the first angle as the angle measured clockwise from the horizontal line to the angled component when viewing fig. 3B of Derelov, the first angle and second angle will be complementary, i.e. add up to 90 degrees.
Claim 12 recites the headend abuts against the second inner side of the second convex portion, and the first latching member and the second latching member are in the assembling status. As illustrated in fig. 11 of Moriau, the headend 53 abuts against an inner surface of the second convex portion 22 when in the assembling status (para. [0082]), i.e. before rotating the first component to its finished position.
Claim 13 recites in the assembling status, the first entity is utilized the headend as the rotation center to rotate the angle formed by the second included angle. As detailed in the rejection to claim 10 above, the first entity, and specifically the headend portion, is utilized to create a rotation center by contact of headend 53 with portion 54 in order to rotate the panel by the second angle. 
Further, as noted in the rejection to claim 10 above, when interpreting portion 23 of Moriau as the second convex portion, an outer peripheral edge of the first convex portion is engaged to an outer peripheral edge of the second convex portion, and slidably engaged between the second convex portion and the third convex portion (Moriau, fig. 11, para. [0082]).
Regarding claim 14, Derelov et al. fail to explicitly teach an inner side edge of the first convex portion is an arc-shaped (fig. 11, surface/edge 12 reads on the arc-shaped inner surface because this surface will be facing an interior of the assembly of the two panels).
Derelov et al. fail to explicitly teach a degrees corresponding to the inner side edge of the first convex portion are the same as the angle formed by the second included angle. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim is not patentably distinct. See MPEP 2144.04(IV)(A). In this case, one of skill in the art will appreciate that the second included angle (i.e. the rotation angle of panel 1 to connect the panels illustrated in fig. 11 of Moriau), and the central angle of surface 12 (defining the arc length of surface 12) of Moriau are similar because the angle of rotation of panel 1 allows a majority of surface 12 to go from mostly spaced from portion 23 to fully within portion 23 (fig. 11, para. [0082]).  Thus, merely modifying the arc length of surface 12 of Moriau such that it comprises a central angle equal to the second included angle will not provide a joint that performs differently than the joint of Moriau.  
Claim 15 recites a curvature rate corresponding to the inner side edge of the first convex portion are the same as a curvature rate corresponding to an outer side edge of the second convex portion. As illustrated in fig. 11 of Moriau, when interpreting portion 23 as the second convex portion and portion 22 as the third convex portion, an inner edge of surface 12 of the first convex portion has the same curvature rate as the outer edge of surface 14 of the second convex portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”